DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 4 of the instant claim currently states “cancer cell);, and”. It is suggested that one of the punctuation marks be removed so that the claim reads “cancer cell)-; and” or “cancer cell), and”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Omar, A.I., (2014) Tumor Treating Field Therapy in Combination with Bevacizumab for the Treatment of Recurrent Glioblastoma Journal of Visualized Experiments (92) e51638; 1-8 in view of Gan, H.K., et al (2013) The epidermal growth factor receptor variant III (EGFRvIII): where wild things are altered FEBS Journal 280; 5350-5370.

Regarding claim 1, Omar teaches a method of treating a cancer in a patient who is harboring a VEGF expressing glioblastoma tumor (page 1, paragraph 3 under Introduction, “Here we describe a novel approach for the treatment of recurrent glioblastoma using the delivery of both TTFields as well as the simultaneous bevacizumab infusion”; page 1, paragraph 2 under Introduction, “bevacizumab, a monoclonal antibody directed against the VEGF protein results in blockage of the VEGF protein/receptor interaction”). 
Omar teaches that the method comprises applying an AC electric field to a target area wherein the target area comprises a VEGF expressing cancer and administering an effective amount of the monoclonal antibody Bevacizumab (page 1, paragraph 3 under Introduction, “treatment of recurrent glioblastoma using the delivery of both TTFields as well as simultaneous bevacizumab infusion”; page 2, paragraph 1, “electric field-based treatment for GMB (Tumor Treating Fields therapy or TTF therapy)”).
Omar teaches that glioblastomas are the most common type of glioma and also the most aggressive and that the disease is typically treated with radiation and temozolomide followed by adjuvant temozolomide. Omar further teaches that patients invariably relapse and treatment options become limited. Omar teaches that there are two FDA approved treatment modalities including bevacizumab (a VEGF antibody) and the TTF system (page 1, paragraph 2 under Introduction). Omar teaches that the TTF system is a novel FDA approved device that delivers intermediate frequency, low intensity alternating electric field directly to the brain for the treatment of recurrent glioblastoma and that in preclinical experimentation TTF was shown to disrupt cell division and cause subsequent apoptosis of cancer cells (page 1, paragraph 1 under Introduction). Omar studied the combination of TTF and bevacizumab in hopes that the approach would prove superior to monotherapy as an approach for the treatment of glioblastoma (page 1, paragraph 3 under Introduction). Omar concludes by stating that “future studies with TTF therapy especially in the newly diagnosed setting maybe especially promising. Because of its unique mechanism of action and favorable safety profile, it is likely that TTF therapy in combination with a variety of chemotherapeutic as well as molecularly-targeting agents will be employed in future clinical trials” (page 7, paragraph 5).
While Omar teaches the combined use of a monoclonal antibody and TTF treatment for glioblastoma, Omar does not teach that the tumor expresses EGFR or that the additional treatment is depatuxizumab mafodotin. It is noted that instant application specification page 3, [0009] teaches that depatuxizumab mafodotin is also known as ABT-414.
Gan teaches that the amplification of the EGFR gene and the subsequent overexpression of the EGFR protein is the most common genetic alteration in glioblastoma (GBM), occurring at a frequency of approximately 34-63% and that of these cases 63-75% also carry rearrangements of the EGFR gene resulting in tumors expressing both wild type and mutated EGFR (page 5352, left column, paragraph 1). 
Gan further teaches that pre-clinical in vivo studies consistently show that targeting of EGFRvIII can be therapeutically useful in brain tumors and that compared with wildtype EGFR, EGFRvIII appears to be relatively resistant to treatment with conventional anti-EGFR agents such as ligand blocking monoclonal antibodies. Gan teaches that this has led to the development of alternative approaches including mAb806 (humanized to ABT-806) which targets an exposed epitope on wild type EGFR when it is overexpressed in tumor cells or in the presence of oncogenic mutations such as EGFRvIII. Gan teaches that not only is mAb806 less toxic, but it also shows excellent blood-brain barrier penetration and localization to in situ GBM in patients (page 5358, left column, paragraph 2). Gan further teaches the antibody-drug conjugate ABT-414, which is based on mAb806, and was currently in clinical trial for patients with newly diagnosed or recurrent GBM (page 5358, right column, paragraph 1). Gan teaches that antibodies targeting EGFR and EGFRvIII are under investigation as a replacement for patients who do not respond to bevacizumab, a monoclonal antibody against VEGF (page 5358, right column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have targeted EGFR expressing cells as taught by Gan in the method taught by Omar in place of VEGF. Furthermore, it would have been obvious to one of ordinary skill in the art to use the antibody-drug conjugate depatuxizumab mafodotin (ABT-414) as taught by Gan (page 5358, right column, paragraph 1) in place of the antibody bevacizumab. A skilled artesian would have been motivated to make these substitutions in order to effectively target GBM cells expressing EGFR (and in particular EGFRvIII) as these markers are known to be overexpressed in GBM and occur in the disease at high frequencies. Furthermore, it is noted that Omar teaches the use of bevacizumab combined with TTF as they are both currently approved by the FDA as monotherapeutics for the treatment of GBM. However, a skilled artesian would recognize that by using the conjugate depatuxizumab mafodotin in place of bevacizumab not only could they target a more prevalent marker but they can also deliver a cytotoxic agent directly to the tumor site for increased cancer treatment.


Regarding claim 2, Omar and Gan teach the method of claim 1 as discussed above.
Gan further teaches that the cancer expresses the mutant EGFRvIII (page 5352, left column, paragraph 1, “ the most common mutation in GBM is EGFRvIII, which occurs at an overall frequency of 25-64%”; page 5358, left column, paragraph 2, “pre-clinical in vivo studies consistently show that targeting of EGFRvIII can be therapeutically useful in brain tumors”, “mAb806 targets a conformationally exposed epitope on wt EGFR when it is overexpressed in tumor cells or in the presence of oncogenic mutations such as EGFRvIII”; page 5358, right column, paragraph 1, “ABT-414, an antibody-drug conjugate based on mAb806”).

Regarding claim 3, Omar and Gan teach the method of claim 1 as discussed above. 
Omar and Gan both teach that the cancer is glioblastoma (Omar, page 1, paragraph 3 under Introduction, “treatment of recurrent glioblastoma using the delivery of both TTFields as well as simultaneous bevacizumab infusion”; Gan, page 5358, right column, paragraph 1, “trial of ABT-414, an antibody-drug conjugate based on mAb806, is currently recruiting patients with newly diagnosed or recurrent GBM”.

Regarding claim 4, Omar and Gan teach the method of claim 3 as discussed above.
Omar further teaches that the electric field has a frequency of between 50 kHz and 500 kHz (page 2, paragraph 3, “in an in vitro high-grade glioma model, the optimal TTField frequency shown to exert the maximal cell kill without excessive tissue stimulation or heating was determined to be 200 kHz”).

Regarding claim 5, Omar and Gan teach the method of claim 4 as discussed above.
Omar further teaches that the electric field has a frequency of between 100 kHz and 300 kHz (page 2, paragraph 3, “in an in vitro high-grade glioma model, the optimal TTField frequency shown to exert the maximal cell kill without excessive tissue stimulation or heating was determined to be 200 kHz”).

Regarding claim 6, Omar and Gan teach the method of claim 5 as discussed above.
Omar further teaches that the electric field has a frequency of 200 kHz (page 2, paragraph 3, “in an in vitro high-grade glioma model, the optimal TTField frequency shown to exert the maximal cell kill without excessive tissue stimulation or heating was determined to be 200 kHz”).

Regarding claim 7, Omar and Gan teach the method of claim 4 as discussed above.
Omar further teaches that the strength of the electric field in at least a portion of the target region is between about 1-3 V/cm (page 2, paragraph 3, “the optimal effect was also dependent on the field intensity where fields of the range 1-3 V/cm were most effective without causing tissue heating”).

Regarding claim 10, Omar teaches a method for inhibiting tumor growth (page 2, paragraph 3, “the application of low-intensity…intermediate frequency… tumor treating fields to cells undergoing mitosis therefore resulted in the alignment of the highly charged tubulin subunits in the direction of higher field intensity, in this case towards the cells cleavage furrow. This resulted in disruption of mitosis, the formation of plasma membrane blebs and ultimately apoptotic cell death”).
Omar teaches that the method comprises applying an AC electric field to a target area wherein the target area comprises a VEGF expressing cancer and administering an effective amount of the monoclonal antibody Bevacizumab (page 1, paragraph 3 under Introduction, “treatment of recurrent glioblastoma using the delivery of both TTFields as well as simultaneous bevacizumab infusion”; page 2, paragraph 1, “electric field-based treatment for GMB (Tumor Treating Fields therapy or TTF therapy)”).
Omar teaches that glioblastomas are the most common type of glioma and also the most aggressive and that the disease is typically treated with radiation and temozolomide followed by adjuvant temozolomide. Omar further teaches that patients invariably relapse and treatment options become limited. Omar teaches that there are two FDA approved treatment modalities including bevacizumab (a VEGF antibody) and the TTF system (page 1, paragraph 2 under Introduction). Omar teaches that the TTF system is a novel FDA approved device that delivers intermediate frequency, low intensity alternating electric field directly to the brain for the treatment of recurrent glioblastoma and that in preclinical experimentation TTF was shown to disrupt cell division and cause subsequent apoptosis of cancer cells (page 1, paragraph 1 under Introduction). Omar studied the combination of TTF and bevacizumab in hopes that the approach would prove superior to monotherapy as an approach for the treatment of glioblastoma (page 1, paragraph 3 under Introduction). Omar concludes by stating that “future studies with TTF therapy especially in the newly diagnosed setting maybe especially promising. Because of its unique mechanism of action and favorable safety profile, it is likely that TTF therapy in combination with a variety of chemotherapeutic as well as molecularly-targeting agents will be employed in future clinical trials” (page 7, paragraph 5). 
While Omar teaches the combined use of a monoclonal antibody and TTF treatment for glioblastoma, Omar does not teach that the tumor expresses EGFR or that the additional treatment is depatuxizumab mafodotin. It is noted that instant application specification page 3, [0009] teaches that depatuxizumab mafodotin is also known as ABT-414.
Gan teaches that the amplification of the EGFR gene and the subsequent overexpression of the EGFR protein is the most common genetic alteration in GBM, occurring at a frequency of approximately 34-63% and that of these cases 63-75% also carry rearrangements of the EGFR gene resulting in tumors expressing both wild type and mutated EGFR (page 5352, left column, paragraph 1). 
Gan further teaches that pre-clinical in vivo studies consistently show that targeting of EGFRvIII can be therapeutically useful in brain tumors and that compared with wildtype EGFR, EGFRvIII appears to be relatively resistant to treatment with conventional anti-EGFR agents such as ligand blocking monoclonal antibodies. Gan teaches that this has led to the development of alternative approaches including mAb806 (ABT-806) which targets an exposed epitope on wt EGFR when it is overexpressed in tumor cells or in the presence of oncogenic mutations such as EGFRvIII. Gan teaches that not only is mAb806 less toxic, but it also shows excellent blood-brain barrier penetration and localization to in situ GBM in patients (page 5358, left column, paragraph 2). Gan further teaches the antibody-drug conjugate ABT-414 which is based on mAb806 which was currently in clinical trial for patients with newly diagnosed or recurrent GBM (page 5358, right column, paragraph 1). Gan teaches that antibodies targeting EGFR and EGFRvIII are under investigation as a replacement for patients who do not respond to bevacizumab, a monoclonal antibody against VEGF (page 5358, right column, paragraph 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have targeted EGFR expressing cells as taught by Gan in the method taught by Omar in place of VEGF. Furthermore, it would have been obvious to one of ordinary skill in the art to use the antibody-drug conjugate depatuxizumab mafodotin (ABT-414) as taught by Gan (page 5358, right column, paragraph 1) in place of the antibody bevacizumab. A skilled artesian would have been motivated to make these substitutions in order to effectively target GBM cells expressing EGFR (and in particular EGFRvIII) as these markers are known to be overexpressed in GBM and occur in the disease at high frequencies. Furthermore, Omar teaches the use of bevacizumab combined with TTF as they are both currently approved by the FDA as monotherapeutics for the treatment of GBM. However, a skilled artesian would recognize that by using the conjugate depatuxizumab mafodotin in place of bevacizumab not only could they target a more prevalent marker but they can also deliver a cytotoxic agent directly to the tumor site for increased cancer treatment.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Omar, A.I, (2014) Tumor Treating Field Therapy in Combination with Bevacizumab for the Treatment of Recurrent Glioblastoma Journal of Visualized Experiments (92) e51638; 1-8 in view of Gan, H.K., et al (2013) The epidermal growth factor receptor variant III (EGFRvIII): where wild things are altered FEBS Journal 280; 5350-5370 as applied to claim 4 above, and further in view of US 2005/0209642 A1 (Palti, Y) 22 Sep 2005.

Regarding claim 8, Omar and Gan teach the method of claim 4 as discussed above. Omar and Gan, however, do not teach that at least two different frequencies are imposed in the target region. 
Palti teaches that cells that are in the late anaphase or telophase stages of cell division are vulnerable to damage by AC electric fields that have specific frequency and field strength characteristics and that this selectively damages rapidly dividing cells like tumor cells, but does not harm normal cells that are not dividing (abstract). Palti teaches that the AC electric fields can be used to treat tumors including gliomas (page 17, [0156]) and that the use of such fields can be used in methods to selectively destroy or inhibit the growth of rapidly dividing cells (page 18, 1.).
Palti performed experiments using the AC electric fields using melanoma and glioma cell lines and teaches that “the inhibitory effect of the applied field on proliferation increases with intensity in both the melanoma and the glioma cells. Complete proliferation arrest (TER=1) is seen at 1.35 and 2.25 V/cm in melanoma and glioma cells, respectively” (page 12, [0115]). Palti also teaches that studies demonstrate that “using two frequencies of 170 kHz and 250 kHz to destroy a population of glioma cells would be more effective than using a single frequency of 200 kHz” (page 12, [0117]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used at least two different frequencies as taught by Palti in the method taught by Omar and Gan. A skilled artesian would have been motivated to make this modification in order to implement a method that has been demonstrated to be more effective than a single frequency (Palti, page 12, [0117]).

Regarding claim 9, Omar and Gan teach the method of claim 5 as discussed above. Omar and Gan, however, do not teach that at least two different frequencies are imposed in the target region. 
Palti teaches that cells that are in the late anaphase or telophase stages of cell division are vulnerable to damage by AC electric fields that have specific frequency and field strength characteristics and that this selectively damages rapidly dividing cells like tumor cells, but does not harm normal cells that are not dividing (abstract). Palti teaches that the AC electric fields can be used to treat tumors including gliomas (page 17, [0156]) and that the use of such fields can be used in methods to selectively destroy or inhibit the growth of rapidly dividing cells (page 18, 1.).
Palti performed experiments using the AC electric fields using melanoma and glioma cell lines and teaches that “the inhibitory effect of the applied field on proliferation increases with intensity in both the melanoma and the glioma cells. Complete proliferation arrest (TER=1) is seen at 1.35 and 2.25 V/cm in melanoma and glioma cells, respectively” (page 12, [0115]). Palti also teaches that studies demonstrate that “using two frequencies of 170 kHz and 250 kHz to destroy a population of glioma cells would be more effective than using a single frequency of 200 kHz” (page 12, [0117]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have used at least two different frequencies as taught by Palti in the method taught by Omar and Gan. A skilled artesian would have been motivated to make this modification in order to implement a method that has been demonstrated to be more effective than a single frequency (Palti, page 12, [0117]).

Conclusion
The following prior art is made of record but was not relied upon and is considered pertinent to applicant's disclosure:

Giladi, M., et al (2014) Alternating Electric Fields(Tumor-Treating Fields Therapy) can Improve Chemotherapy Treatment Efficacy in Non-Small Cell Lung Cancer Both In Vitro and In Vivo Seminars in Oncology 41(5) Supp 6; S35-S413.
Giladi studied the response of Lewis lung carcinoma and squamous cell carcinoma in mice treated with TTFields in combination with chemotherapy agents pemetrexed, cisplatin, or paclitaxel and compared the efficacy of the combined treatment in mice exposed only to the single agents. Giladi teaches that combining TTFields with these therapeutic agents enhanced treatment efficacy in comparison with the respective single agents and control group models and that these results suggest combined TTFields with chemotherapy may provide an additional efficacy benefit in the management of NSCLC (abstract). Giladi teaches that tumor-treating fields (TTFields) are a novel treatment modality delivered via continuous noninvasive application of low-intensity, intermediate frequency alternating electric fields to the region of the tumor and that they have demonstrated effectiveness in the treatment of solid tumors in vitro and in vivo. Giladi further teaches that several pilot clinical trials and larger randomized studies in patients with solid tumors including glioblastoma have demonstrated the feasibility, safety, and effectiveness of continuous TTFields application in patients (page S36, left column, paragraph 2). Giladi studied the use of these fields in cancer cell lines mutated in the EGFR domain (page S36, left column, paragraph 4). In their study Giladi also studied TTFields treatment with the EGFR inhibitor erlotinib compared to treatment with erlotinib alone. Giladi teaches that compared with exposure to erlotinib alone, the combination of TTFields and erlotinib led to a significant reduction in EGRF mutant HCC827 cell viability suggesting that adding TTFields therapy to systemic therapies may offer a viable approach for improving clinical outcomes (page S39, right column, paragraph 1; page S38, Figure 2D). 

Staedtke, V., et al (2016) Investigational New Drugs for Brain Cancer Expert Opin Investig Drugs 25(8) 937-956.
Staedtke provides an overview of the current state of the latest therapeutic developments including tumor-specific targeted drug therapies for the treatment of gliomas (abstract, areas covered). Staedtke teaches that glioblastoma is the most malignant variant of diffuse astrocytoma in adulthood accounting for 55% of all gliomas (page 2, paragraph 2). Staedtke teaches that almost all GBM patients ultimately relapse and that there are no treatments proven to prolong survival in patients with recurrent GMB. Staedtke teaches that this is exemplified by recent disappointing results showing no significant survival benefit from using the neutralizing anti-VEGF monoclonal antibody bevacizumab, which was granted approval in 2009 (page 3, paragraph 2). Staedtke teaches that in adult high-grade gliomas (HGG) epidermal growth factor receptor (EGFR) is the most frequently amplified gene with approximately one-third of GBMs also having gene rearrangements. Staedtke further teaches that the most common EGFR mutation is EGFR variant III (EGFRvIII) which is tumor-specific and absent in healthy tissue. Staedtke teaches that despite this frequency and their ability to treat other cancers, monoclonal EGFR inhibitors have been largely ineffective against HGG in multiple clinical trials attributed to the absence of the kinase domain mutations required for durable therapeutic response and insufficient CNS drug penetration or toxicity (page 4, paragraph 4). Staedtke teaches that this has led to the development of new conjugated and unconjugated antibodies that target both wildtype and EGFRvIII mutations although none of them have been able to demonstrate a significant survival advantage. Staedtke further teaches the use of ABT-414, an antibody-drug conjugate, with a toxic payload (monomethylauristatin F) that targets EGFR or EGFRvIII amplified GBMs) which was currently in clinical trials (page 5, paragraph 3).

Phillips, A.C., et al (2016) ABT-414, an Antibody–Drug Conjugate Targeting a Tumor-Selective EGFR Epitope Mol Cancer Ther 15(4); 661-669.
Phillips studied the binding properties and preclinical activity of ABT-414, an ABT-806 monomethyl auristatin F conjugate and teaches that ABT-414 selectively kills tumor cells overexpressing wild-type or mutant forms of EGFR. Phillips teaches that ABT-414 inhibits growth of xenograft tumors with high EGFR expression and causes complete regressions and cures in the most sensitive models. Phillips further teaches that ABT-414 exhibits potent cytotoxicity against glioblastoma multiforme patient-derived xenograft models expressing either wild-type EGFR or EGFRvIII with sustained regressions and cures observed at clinically relevant doses (abstract). Phillips teaches that antibody-drug conjugates are a rapidly growing class of cancer drugs that combine the targeting properties of mAbs with the antitumor effects of potent cytotoxic drugs (page 661, left column, paragraph 2). Phillips further teaches that ABT-806 is an EGFR targeting antibody that binds a tumor-selective epitope of EGFR and that ABT-806 is a humanized form of the monoclonal antibody mAb806 which binds a cryptic epitope in the CR1 domain of EGFR that is accessible in tumors expressing amplified and overexpressed wild-type EGFR or the deletion mutant EGFR vIII and that the low normal tissue binding of ABT-806 has been demonstrated in a phase 1 trial. Phillips teaches that these characteristics make ABT-806 an attractive candidate for use as an ADC to deliver a potent cytotoxic payload to tumor cells expressing wild type or mutant EGFR with limited toxicity to normal tissues (page 661, right column, paragraph 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AUDREY L BUTTICE/
Examiner, Art Unit 1647                                                                                                                                                                                                 
	/JOANNE HAMA/               Supervisory Patent Examiner, Art Unit 1647